 

 

 

Case 7:20-cr-00867 Document1 Filed on 03/18/20 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint United States District Court

    

 

FILED
UNITED STATES DISTRICT COURT |
for the MAR 18 2020
Southern District of Texas David J. Bradley, Clerk |

United States of America
Vv.

Noe GARZA (YOB: 1975, COB: U.S.),

Case No. NA-~ LO-O 759I-LA
SEALED

CRIMINAL COMPLAINT

   

 

Defendant(s)

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of _ February 28, 2020 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 U.S.C. § 1324(a)(1)(A) (ii) Alien Smuggling .
8 U.S.C. § 1324(a){1)(A)(v)(1) Knowing or in reckless disregard of the fact that Hector H. CASTRO-Garcia

(COB: Honduras), Jose R. PINEDA-Flores (COB: Honduras) and four (4)
others, for a total of six (6), who were aliens, who had come to, entered or
remains in the United States in violation of law, conceals, harbors, or shields
from detection or attempts to conceal, harbor, or shield from detection, such
alien in any place, including any building or any means of transportation; to wit:
harboring and conspiracy to harboring in Edinburg, Texas.

This criminal complaint is based on these facts:

SEE "ATTACHMENT A"

¥ Continued on the attached sheet.
hse WES Garin EE LIZ
wane [20. H50- “Tr?
. Jaime A. Perez

Printed name and title

Sworn to before me and signed in my presence.

Date: 3/6/2020, == & * 2: 39 yf on mS yas

Tudge' 's signature

   

 

City and state: McAllen, Texas Juan Alaris, U.S. Magistrate: Judge’: hi
— Printed name and title

MISH Wetec) Lb pine”
 

Case 7:20-cr-00867 Document1 Filed on 03/18/20 in TXSD Page 2 of 3

ATTACHMENT A

4, Jaime A. Perez, am a Task Force Officer (TFO) assigned to the United States —

Homeland Security Investigations (HSI), McAllen, Texas: and. have knowledge of the’ CS

1.

. following facts: -

The following information was provided to HSI TFO Jaime A. Perez by Edinburg
Police Investigator Efrain Martinez badge #220: Case# 20-10641

On February 28, 2020, Investigators and police officers with the Edinburg Police
Department Noe GARZA in Edinburg, Texas after GARZA evaded by vehicle and

' afoot from police officers. Investigators questioned GARZA about an address listed

on his criminal history report in Edinburg, Texas. GARZA stated he did not reside at

_ that location, but he frequently visited the residence in order to conduct his illicit
- activities. .

. Officers were then dispatched to the residence in Edinburg and encountered a male

subject outside the residence who claimed he lived there. Officers received verbal.
consent to search the house discovered five male subjects who claimed they were
undocumented aliens (UDAs). Officers also discovered two firearms inside the
premises. GARZA admitted to investigators that he was the primary caretaker of the
five UDAs and he harbored them and provided food for them. GARZA stated he
was coordinating the UDAs smuggling arrangements by transporting them further
north attempting to circumvent Border Patrol checkpoints in order to take them to .
their destination within the United States. GARZA claimed the firearms discovered
at the residence were used for personal protection. Officers stated that during field
interviews with the UDAs all five admitted that a male subject described as Noe

‘GARZA was the caretake of the stash house and the smuggler that was planning to:

transport them into the northern portions of the United States. United States Border
Patrol arrived and took custody of the UDAs.

On March 4, 2020, HS! TFO Jaime A. Perez and HSI TFO Gerardo Ramirez
conducted a post arrest interview of Hector Hernan CASTRO-Garcia (Material ©
Witness 1) Honduran national at the Customs and Border Protection (CBP)
Detention Center in Donna, Texas. Material Witness 1 was read his Miranda Rights
in his preferred Spanish language by TFO Ramirez as witnessed by HSI TFO Perez.
Material Witness 1 waived his rights: in writing and consented to speak with agents
without an attorney present.

Post Miranda Material Witness 1 gave the following non-verbatim statements: °

Material Witness 1 admitted to being in the United States illegally and a citizen of
Honduras. Material Witness 1 claimed that upon crossing illegally: through; the Rio, ;
Grande River, he was picked up by male driver and transported’ to’ a. estagh: housein
Edinburg, Texas where he was harbored inside for over twenty days. “Material

: Witness 1 stated that he and-several other UDAs were placed togéther in:orie

Sl yestlary fd tat
MISS Yolbe bye
 

‘ Case 7:20-cr-00867 Document 1 Filed on 03/18/20 in TXSD Page 3 of 3

bedroom inside the stash house. Material Witness 1 claimed that a caretaker by the
name of Noe would arrive at the stash house every day to leave food and check on
the UDAs. Material Witness 1 claimed that Noe carried a pistol as well as an assault
rifle while he was at the stash house. Material Witness 1 stated that Noe told him he ~
was responsible for transporting him up north into the United States beyond —
immigration checkpoints. Material Witness 1 claimed Noe never threatened him with
the weapons, but he felt Noe carried the weapons as a controlling method and he

felt afraid. .

6. Material Witness 1 positively identified Noe GARZA in an HSI photo lineup ashis-
and the primary caretaker and smuggling coordinator, and as the subject that carried
a pistol and an assault rifle at the stash house in Edinburg, Texas. .

7. On March 4, 2020, HSI TFO Jaime A. Perez and HSI TFO Gerardo Ramirez
conducted a post arrest interview of Jose Rafael PINEDA-Flores (Material Witness
2), Honduran national at the Customs and Border Protection (CBP) Detention Center
- in Donna, Texas. Material Witness 2 was read his Miranda Rights in his preferred
Spanish language by TFO Ramirez as. witnessed by HSI TFO Perez. Material
Witness 2 waived his rights | in writing and consented to speak with agents without an
attorney present.

8. Post Miranda, Material Witness 2 gave the following sen-vtatin sete: .

t

9. Material Witness 2 admitted to being in the United States illegally and a citizen of
Honduras. Material Witness 2 claimed prior to illegally crossing the Rio Grande River |
into the United States, he was transported to a stash house in Edinburg, Texas in a
dark colored SUV. Material Witness 2 stated that he stayed at the stash house for.
about twenty days with several other UDA males. Material Witness 2 claimed he
was confined to.one bedroom in the stash house and was checked on daily basis by
a-male caretaker he knew as E! Miestro or El Gallo. Material Witness 2 described El -
Gallo as an older male subject, medium built with tattoos. Material Witness.2
claimed that El Gallo provided food for him and the other UDAs and told him he was ~
planning to transport him further north into the United States. Material Witness 2
stated that El Gallo carried’a pistol and an assault rifle when he was at the stash
house. Material Witness 2 claimed El Gallo never threatened him with the

~ weapons, but he felt Noe carried the weapons asa controlling method and he felt
afraid.

PAD fahielt asian hotinw
eta tay p24 rt ses tie 32

10. Material Witness 2 positively identified El Gallo as Noe GARZA in ‘an HSI photo:
lineup as his and the primary caretaker and smuggling coordinator, and:as the, .,...
subject that carried a pistol and an assault rifle at the stash house in Edinburg, Aros
Texas.

WHO! sibsie Ll bived
